Orders, Supreme Court, New York County (Bernard J. Fried, J.), entered October 26, 2011 and November 9, 2011, which, to the extent appealed from, dissolved a temporary restraining order that had tolled plaintiffs time to cure the alleged defaults and denied plaintiff’s motions for a Yellowstone injunction, unanimously reversed, on the law, with costs, and the motions granted.
Plaintiff established its entitlement to a Yellowstone injunction. Plaintiff demonstrated that it held a commercial lease, had received a notice to cure from defendant landlord, and had requested injunctive relief prior to the expiration of the cure period. Plaintiff also showed that it was prepared and maintained the ability to cure the alleged defaults (see Graubard Mollen Horowitz Pomeranz & Shapiro v 600 Third Ave. Assoc., 93 NY2d 508, 514 [1999]). Although plaintiff initially did not, as required under the lease, remain open six days per week while it contested defendant’s purportedly improper HVAC charges, plaintiff cured that default and there has yet to be a determination as to plaintiffs responsibility to cure the remaining alleged defaults, which the court did not address (see e.g. Boi To Go, Inc. v Second 800 No. 2 LLC, 58 AD3d 482 [2009]). Concur— Gonzalez, P.J., Andrias, Saxe, DeGrasse and Román, JJ.